Citation Nr: 1633619	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  13-31 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for left ankle disorder.

4.  Entitlement to service connection for right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty with the U.S, Coast Guard from July 1995 to August 1999. 

This appeal to the Board of Veterans' Appeals (Board) arose from January 2013 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied the benefits sought on appeal.  The RO in Portland, Oregon, exercises permanent jurisdiction of the claims file.

The Veteran appeared at a Board hearing at the Portland, Oregon, RO in March 2016 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.  At the hearing, the Veteran requested leave to submit additional medical evidence related to his claim, and he waived initial RO review and consideration of the evidence.  Thus, the Board may consider the evidence without the necessity for a remand.  See 38 C.F.R. § 38 C.F.R. § 20.1304 (2015).

The issue of entitlement to service connection for a left ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record does not show a bilateral hearing loss disability as defined for VA benefit purposes.

2.  The evidence is in equipoise as to whether tinnitus had its onset in active service.

3.  There is no currently diagnosed right knee disorder.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2015).

2.  The requirements for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307(a), 3.309(a) (2015).

3.  The requirements for entitlement to service connection for right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the January 2013 rating decision, via letters dated in March 2012 and December 2012, the RO provided the Veteran with time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).  Neither the Veteran nor his representative asserts any notice error or specific prejudice as a result.  Hence, The Board finds that VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), VA and non-VA records, including the Compensation and Pension examination reports, are in the claims file.  Neither the Veteran nor his representative asserts that there are additional records to obtain.

Concerning the Veteran's Board hearing, all applicable procedural requirements were complied with, as evidenced by the absence of any objection by the Veteran or his representative.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Applicable Legal Requirements

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Organic diseases of the nervous system are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  VA deems sensorineural hearing loss and tinnitus as organic diseases of the nervous system.  See VA Under Secretary for Health Memorandum (October 1995).
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology. Cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d 1313.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1376-77.
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001). As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing Loss

Legal Standard

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 db or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Discussion

There is no indication that the Veteran underwent a physical examination at his separation from active service.  He testified at the hearing that, as an electrician's mate, he worked in the engine room which exposed him to high noise levels.

The December 2012 VA audiologic examination reflects right ear auditory acuity as follows: 500 Hertz (Hz), 0 decibels (db); 1000 Hz, 0 db; 2000 Hz, -5; 3000 Hz, 5 db; 4000 Hz, 10 db.  The left ear manifested as follows: 500 Hz, 0 db; 1000 Hz, 5 db; 2000 Hz, 0 db; 3000 Hz, 0 db; 4000 Hz, 5 db.  Speech discrimination using the Maryland CNC List was 100 percent in the right ear, and 98 percent in the left ear.

The objective findings show that the Veteran manifested with normal hearing in each ear.  38 C.F.R. § 3.385.  Further, the Board notes that the results are roughly equivalent with the Veteran's hearing results at his 1995 examination for enlistment.  (12/31/2003 VBMS-STR-Medical, p. 9.)  The Veteran submitted a private December 2014 hearing examination which reflects results not at all contrary to the December 2012 examination.  (03/11/2016 VBMS-Medical Treatment-Non-Government Facility).

Thus, the evidence fails to demonstrate a hearing loss disability for VA purposes.  
In light of this, the claim preponderance of the evidence is against the claim.  38 C.F.R. §§ 3.303, 3.385.

Tinnitus

The Veteran's DD Form 214 reflects that he was an electrician's mate during his active service.  He testified at the hearing that on an occasion during active service while working on a generator, a crankcase exploded.  He was within 3 or 4 feet of the explosion.  The Veteran testified further that he had experienced tinnitus ever since that event.

STRs dated in February 1999 note the Veteran's complaint of ringing in the left ear, and he requested a hearing examination.  The examination was negative.  (12/31/2003 VBMS-STR-Medical, p. 27)  There is no indication in the STRs that the Veteran underwent a physical examination upon his separation from active duty.

The December 2012 VA examination report reflects the Veteran's reported onset of tinnitus in active service and that it had been continuous since.  He did not report the crankcase explosion that he testified to at the hearing or any other acoustic trauma.  He reported occasional post-service recreational firearms use.  The examiner noted that there was minimal to no medical documentation in the Veteran's file.  The examiner found it less likely than not that tinnitus was related to service, based in part on the normal hearing thresholds at separation.

The Board notes that there is no clinical or other test that can confirm the presence or absence of tinnitus.  A diagnosis usually is based on the lay report of the patient.  Further, the Veteran is fully competent to identify and report any instances of tinnitus he may have experienced.  See Jandreau, 492 F. 3d 1372; 38 C.F.R. § 3.159(a)(2).  Although the Veteran did not report having experienced any particular acoustic trauma in February 1999, he did complain of tinnitus.  There is no exit examination to either prove or disprove continued tinnitus at the time of his separation.  The absence of contemporaneous medical documentation, alone, does not discredit his lay testimony.  Davidson, 581 F.3d 1313.  The undersigned discerned no basis at the hearing on which to doubt the Veteran's credibility.  Hence, the weight of the evidence is in his favor both on a presumptive and direct basis.  38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).

Right Knee

The STRs confirm the Veteran's testimony of injuring his right knee playing flag football in September 1998.  When initially examined by a corpsman, the assessment was a mild knee strain.  A subsequent examination revealed the knee as stable in all planes; and drawer and McMurray's signs were negative.  The assessment was a contusion/mild strain.  He was issued a brace.  (12/31/2003 VBMS-STR-Medical, pp. 29, 31.  Initially, X-rays were included in the treatment plan, but the examiner lined through the item, and no X-rays were taken.  The Veteran testified that he has had continuous pain even since, and that he has self-treated it with a brace that he bought and over-the-counter medication.

The October 2012 VA examination report reflects that the Veteran reported a similar history, and the examiner noted the entries in the STRs.  Physical examination revealed positive tenderness to palpation of the soft tissue, but range of motion was full at 0 to 140 degrees, see 38 C.F.R. § 4.71a, Plate II, including on repeat testing, without any evidence of pain.  Strength was normal, and the knee was stable in all planes.  (10/22/2012 VBMS-VA Examination, pp. 2-4)

The examiner opined that there was no documentation of a chronic right knee disorder that dates back to service.  Under other circumstances, the examiner's opinion would be deemed inadequate, as a claim may not be denied solely on the absence of contemporaneous medical documentation without explanation.  See Davidson, 581 F.3d 1313.  In the instant case, however, the examiner noted that the right knee examination was normal.  (10/22/2012 VBMS-VA Examination, p. 18)  The Board notes the finding of tenderness to palpation.  Nonetheless, there must be evidence of an underlying disorder.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("[P]ain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted"); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Veteran's DD Form 214 reflects that he had no foreign service.  Thus, there is no potential issue of pain due to an undiagnosed illness.  See 38 C.F.R. § 3.317.

At the hearing, the Veteran asserted that, in his opinion, the October 2012 knee examination was inadequate, as it required approximately only 20 minutes, and no X-rays were taken-only range of motion testing was done.  However, the adequacy of a medical examination is not determined by the length of time required to conduct it.  Further, the examiner is presumed competent.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  The Veteran's lay assertions, alone, do not rebut the presumption.  In light of the fact that the physical findings were normal, the Board infers that the examiner did not deem X-rays as necessary in light of the absence of positive findings.  Hence, the Board finds the examination adequate for appellate review purposes. 

In light of the above, the Board finds the preponderance of the evidence is against the claim.  38 C.F.R. § 3.303.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for right knee disorder is denied.


REMAND

The October 2012 knee examination report reflects that, although the examiner noted both of the Veteran's reported 1995 and 1997 left ankle injuries in service in the initial history of the disorder, he only noted the 1997 left ankle trauma in the negative nexus opinion.  Further, the examiner did not list a diagnosis for the left ankle, and the sole rationale for the negative nexus opinion was the absence of medical documentation.  (10/22/2012 VBMS-VA Examination, pp. 12, 18) 

						
							(CONTINUED ON NEXT PAGE)



Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall insure that any relevant treatment records generated since the Supplemental Statement of the Case (SSOC) are added to the claims file.
2.  Regardless of whether additional records are obtained, return the claims file to the examiner who conducted the October 2012 left ankle examination.  Advise the examiner that the Veteran's lay report must be considered in rendering an opinion; and, the absence of contemporaneous medical documentation, alone and without explanation of the significance, is not an adequate basis for a negative nexus opinion.

Ask the examiner to clarify whether a left ankle disorder was diagnosed.  If so, is there is at least a 50-percent probability that any diagnosed left ankle disorder is causally connected to active service?

A comprehensive rationale for all opinions rendered must be provided.  If the requested opinion cannot be provided, an explanation as to why not must be provided, to include what additional information would be needed in order to render the requested opinion.

In the event the examiner who conducted the October 2012 knee examination is no longer available, the AOJ shall arrange another examination by an equally qualified examiner.

3.  After all of the above is complete, re-adjudicate the issues considering all relevant evidence.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a SSOC.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


